Title: To George Washington from Solomon Southwick, 17 May 1780
From: Southwick, Solomon
To: Washington, George



Sir,
Providence May 17th 1780

As I understand the Army under your Excellency’s immediate Command is considerably pinch’d for Provisions, I take the Liberty to inform your Excellency, That we have near Six Hundred Barrels of Salt Beef in this State, about one Half of which has been repack’d & put in good order within 10 Days & the Whole will be finished in a few Days more; that as we have but very few Troops here, & this State is to procure about a Thousand Barrels of Beef this Season, on Account of the Continent, I shou’d think 400 Barrels of the Beef now on Hand might be spared & be shipp’d by Water to the nearest Port to the Main Army, which wou’d expedite the Transportation & save much Expence. A few Hogsheads of dry Fish might also be spared from this Department if

wanted at the Westward; of all other Articles we are short not having had more than 7 or 8 Barrels of Flour for several Months, having lived principally on Indian Bread.
Any Orders from your Excellency respecting the Foregoing, will be most cheerfully obey’d by, Sir, Your Excellency’s most respectful, hume Servt

Soln Southwick, D.C.G.I.

